Citation Nr: 0523085	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bladder condition.

(The issues of whether an overpayment in the amount of $7,932 
of Department of Veterans Affairs (VA) compensation benefits 
was properly created, and entitlement to waiver of recovery 
of an overpayment of VA compensation benefits in the 
calculated amount of $7,932 are the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1998 and June 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for cystitis, status post transuretheral 
resection of bladder tumors.  Notices of Disagreement were 
received in June 1999 and September 2000.  The Board remanded 
the appeal to the RO in October 2001 for the issuance of a 
Statement of the Case, which was thereafter issued in August 
2002.  A timely appeal was received in October 2002.  The 
Board notes that, although the veteran initially requested a 
hearing before it, he first postponed and then cancelled the 
hearings scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence shows that in an in-service 
treatment note dated in mid-May 1968, the veteran complained 
of left back pain, dysuria and frequency.  Urinalysis was 
indicated as normal, and the impression was nonspecific 
urethritis.  The Board notes, however, that this in-service 
complaint appears to have occurred contemporaneous with an 
in-patient stay that commenced with the 1st Medical 
Battalion, First Marine Division (REIN) FMF in the proximity 
of Phubai, Vietnam, and continued at the Naval Hospital, at 
St. Albans, New York.  An attempt should be made to obtain 
the in-patient clinical records for the veteran's 
hospitalization at these locations.  

Post service medical evidence shows that the veteran was 
diagnosed to have cystitis cystica and cystitis glandularis, 
and he underwent transuretheral resection on June 31, 1978 at 
the VA Medical Center in Gainesville, Florida.  In addition, 
later treatment records indicate that the veteran was treated 
in the 1970s for bladder cancer.  Despite this, the RO does 
not appear to have made sufficient efforts to obtain all the 
VA medical records for this period of time.  This should be 
done.  

Finally, given what appears to be relevant in-service 
complaints and current disability, the veteran should be 
scheduled for a VA examination the report of which should 
include an opinion on whether there is a relationship between 
the veteran's current bladder condition and the symptoms he 
displayed in service.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appropriate 
agency, and request clinical records for the 
veteran's inpatient treatment from May 1968 to 
July 1968 which apparently occurred initially 
with the 1st Medical Battalion, First Marine 
Division (REIN) FMF in the proximity of 
Phubai, Vietnam, from where the veteran was 
transferred sometime in May 1968, to the Naval 
Hospital, St. Albans, New York.  All requests 
and records received should be associated with 
the claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

2.  The RO should request the veteran's 
medical records for both inpatient and 
outpatient treatment from the VA Medical 
Center in Gainesville, Florida, for treatment 
for complaints related to the veteran's 
bladder condition from 1970 through 1979.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that any 
current bladder disability had its onset 
during service.  In conducting the 
examination, the examiner is specifically 
directed to the May 1968 treatment record 
reflecting complaints of back pain, 
dysuria and frequency.  

4.  Then the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



